Case 3:19-cv-01662-BEN-JLB Document 19 Filed 08/04/20 PageID.92 Page 1 of 6



 1   XAVIER BECERRA
     Attorney General of California
 2   State Bar No. 118517
     MARK R. BECKINGTON
 3   Supervising Deputy Attorney General
     State Bar No. 126009
 4   JOHN D. ECHEVERRIA
     Deputy Attorney General
 5   State Bar No. 268843
      455 Golden Gate Avenue, Suite 11000
 6    San Francisco, CA 94102
      Telephone: (415) 510-3479
 7    Fax: (415) 703-1234
      E-mail: John.Echeverria@doj.ca.gov
 8   Attorneys for Defendant
 9 ALAN ALEXANDER BECK
   Law Office of Alan Beck
10   2692 Harcourt Drive
     San Diego, CA 92123
11   Alan.alexander.beck@gmail.com
     State Bar No. 276646
12
   STEPHEN D. STAMBOULIEH
13 Stamboulieh Law, PLLC
     P.O. Box 4008
14   Madison, MS 39130
     stephen@sdslaw.us
15   MS Bar No. 102784
     *Admitted Pro Hac Vice
16 Attorneys for Plaintiffs
17                   IN THE UNITED STATES DISTRICT COURT
18                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
19
20
21
     RUSSELL FOUTS and TAN                           19-cv-01662-BEN-JLB
22   MIGUEL TOLENTINO,
23                                 Plaintiffs,
                                                     JOINT MOTION TO AMEND
24              v.                                   SCHEDULING ORDER
25                                                   Judge:        Hon. Jill L. Burkhardt
     XAVIER BECERRA, in his official                 Action Filed: September 1, 2019
26   capacity as the Attorney General of
     the State of California,
27
                                  Defendant.
28
                                                 1
                 Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 19 Filed 08/04/20 PageID.93 Page 2 of 6



 1        Plaintiffs Russell Fouts and Tan Miguel Tolentino (together, “Plaintiffs”) and
 2   Defendant Xavier Becerra, in his official capacity as the Attorney General of the
 3   State of California (the “Attorney General”) (collectively, the “Parties”), through
 4   their respective attorneys of record, jointly move the Court to amend the Scheduling
 5   Order Regulating Discovery and Other Pretrial Proceedings (the “Scheduling
 6   Order”) (Dkt. 16) and continue the upcoming deadlines light of the novel
 7   coronavirus (COVID-19) pandemic, pursuant to Federal Rule of Civil Procedure
 8   16(b)(4) and Civil Local Rule 7.2, in accordance with the stipulation set forth
 9   herein. This joint motion is based on the following facts:
10        WHEREAS, on September 1, 2019, Plaintiffs filed their Complaint for
11   Declaratory and Injunctive Relief (Dkt. 1);
12        WHEREAS, on November 29, 2019, the Court issued the Scheduling Order
13   setting certain discovery and pre-trial deadlines;
14        WHEREAS, on April 7, 2020, the Court granted the parties’ joint motion to
15   amend the Scheduling Order in light of the COVID-19 pandemic (Dkt. 18);
16        WHEREAS, the Court amended the Scheduling Order as follows:
17        1.    The date for exchange of rebuttal experts shall be by July 17, 2020;
18        2.    Any party shall supplement its disclosure regarding contradictory or
19              rebuttal evidence under Federal Rule of Civil Procedure 26(a)(2)(D) and
20              26(e) by July 17, 2020;
21        3.    All expert discovery shall be completed by all parties by August 14,
22              2020;
23        4.    All other pretrial motions must be filed by September 11, 2020;
24        5.    A Mandatory Settlement Conference shall be conducted on August 26,
25              2020;
26        6.    Any party shall lodge confidential settlement briefs directly to chambers
27              by August 17, 2020;
28
                                                2
                  Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 19 Filed 08/04/20 PageID.94 Page 3 of 6



 1       7.     The Parties shall file their Memoranda of Contentions of Fact and Law
 2              and take any other action required by Civil Local Rule 16.1(f)(2) by
 3              December 28, 2020;
 4       8.     Counsel shall comply with the pretrial disclosure requirements of
 5              Federal Rule of Civil Procedure 26(a)(3) by December 28, 2020;
 6       9.     Counsel shall meet and take the action required by Civil Local Rule
 7              16.1(f)(4) by January 4, 2021;
 8       10.    Counsel for plaintiff must provide opposing counsel with a proposed
 9              pretrial order for review and approval by January 11, 2021;
10       11.    The Proposed Final Pretrial Conference Order, including objections to
11              any other parties’ Federal Rule of Civil Procedure 26(a)(3) Pretrial
12              Disclosures shall be prepared, served and lodged with the assigned
13              district judge by January 18, 2021; and
14       12.    The Final Pretrial Conference is scheduled on the calendar of the
15              Honorable Roger T. Benitez on January 25, 2021, at 10:30 a.m.
16        WHEREAS, the Court’s April 7, 2020 Order has been the only modification
17   of the Scheduling Order in this action to date;
18        WHEREAS, throughout the course of this action, the Parties have worked
19   diligently to proceed through discovery, including serving and responding to
20   written discovery requests and exchanging reports of an expert witness designated
21   by Defendant and a rebuttal expert witness designated by Plaintiffs;
22        WHEREAS, the COVID-19 pandemic has continued to cause significant
23   disruption of the Parties’ operations and their ability to satisfy upcoming discovery
24   and pretrial deadlines;
25        WHEREAS, the Parties have met and conferred telephonically and agreed that
26   good cause exists to continue the remaining deadlines in the Scheduling Order by at
27   least an additional 90 days in light of the ongoing pandemic to afford the Parties
28
                                               3
                  Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 19 Filed 08/04/20 PageID.95 Page 4 of 6



 1   additional time to complete discovery in a safe and thorough manner and prepare
 2   dispositive motions;
 3        WHEREAS, the Parties also agree that this case is not amenable to settlement,
 4   as Plaintiffs are asserting a facial and as-applied constitutional challenge to a
 5   criminal statute;
 6        WHEREAS, the Parties agree that this action will likely be resolved on cross-
 7   motions for summary judgment under Federal Rule of Civil Procedure 56, which
 8   would obviate the need for other pretrial proceedings in this case; and
 9        WHEREAS, the Parties agree that good cause exists to vacate the other
10   pretrial deadlines, subject to resetting if the action is not fully resolved on cross-
11   motions for summary judgment,
12        NOW, THEREFORE, the Parties jointly move the Court, on good cause
13   shown, for an order amending the Scheduling Order as follows:
14        1.     Continue the deadline for completion of all fact discovery to November
15               13, 2020.
16        2.     Continue the deadline for completion of all expert discovery from
17               August 14, 2020 to November 13, 2020.
18        3.     Continue the deadline for other pretrial motions, including motions for
19               summary judgment, from September 11, 2020 to December 11, 2020;
20        4.     Vacate all other pretrial deadlines to be reset in the event the action is
21               not fully resolved by cross-motions for summary judgment.
22
23
24
25
26
27
28
                                                 4
                  Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 19 Filed 08/04/20 PageID.96 Page 5 of 6



 1   Dated: August 4, 2020                       Respectfully Submitted,
 2                                               XAVIER BECERRA
                                                 Attorney General of California
 3                                               MARK R. BECKINGTON
                                                 Supervising Deputy Attorney General
 4
 5
 6                                               s/ John D. Echeverria __________
                                                 JOHN D. ECHEVERRIA
 7                                               Deputy Attorney General
                                                 Attorneys for Defendant Xavier
 8                                               Becerra, in his official capacity as
                                                 Attorney General of the State of
 9                                               California
10
     Dated: August 4, 2020                       Law Office of Alan Beck
11
12
13                                               s/ Alan Alexander Beck (by consent)_
                                                 Attorneys for Plaintiffs Russell Fouts
14                                               and Tan Miguel Tolentino
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5
                Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 19 Filed 08/04/20 PageID.97 Page 6 of 6




                                 CERTIFICATE OF SERVICE

Case Name:        Fouts, Russell, et al v.                No.    3:19-cv-01662-BEN-JLB
                  Xavier Becerra

I hereby certify that on August 4, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
JOINT MOTION TO AMEND SCHEDULING ORDER
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on August 4,
2020, at San Francisco, California.


                Robert Hallsey                                  /s/ Robert Hallsey
                  Declarant                                          Signature
SA2019104813
42293747.docx
